ON MOTION FOR REHEARING.
GRAVES, J.
One of the things urged in the motion for rehearing is thus stated in paragraph five thereof: “The court wholly overlooked the fact that the respondent offered to show that not alone did1 the proceedings provide for the bringing of the street to grade, but that the physical fact existed that deep cuts were made, and high fills built, upon which to place this pavement; and in no event should the court render an opinion that would preclude the respondent from offering such proof at a re-trial of this cause.”
The opinion of the court reverses and remands the cause. It was not the purpose of the court to preclude the introduction of the evidence above mentioned upon a re-trial. It may be that some of the language used would bear out the contention of counsel, and if so, this can be considered as a modification thereof. Upon the evidence in this record, we were of the opinion that in the passage of Ordinance No. 501, the council had in view and meant the grading contemplated in the fifth clause of section 108, Acts of 1890, in the opinion mentioned. What we hold is that the ordinance itself is of such doubtful meaning that we could resort to both intrinsic and extrinsic aid in construing it. Among *370the extrinsic aids we mentioned the evidence of the' city engineer as to the condition of the established grade as shown by the profile. On the other hand had it been in the record that the street was irregular in its surface, this fact would have been considered in construing the ordinance.
Upon a retrial it may appear that this street was of such a character that the council could not have meant any other grading except that contemplated by section 109, Act of 1893, and if so the trial court should have the benefit of that evidence in construing this ordinance. We are of opinion that such evidence would have been heard by the trial court under the original opinion and the order reversing and remanding the cause, but as there seems to be doubt, we add this to-the original opinion to remove such doubt. With this, the motion for rehearing will be overruled.
All concur.